          Case 1:17-cv-01146-NONE-GSA Document 61 Filed 09/16/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TIANTE DION SCOTT,                           1:17-cv-01146-NONE-GSA-PC
12                 Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                  REQUEST TO FILE OPPOSITION AND
13         vs.                                    GRANTING EXTENSION OF TIME NUNC
                                                  PRO TUNC
14   BEREGOVSKAYA, et al.,                        (ECF No. 59.)
15               Defendants.                      ORDER DEEMING PLAINTIFF’S
                                                  OPPOSITION TO MOTION FOR
16                                                SUMMARY JUDGMENT TIMELY FILED
                                                  (ECF No. 60.)
17

18          Tiante Dion Scott (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
20   Third Amended Complaint filed on November 19, 2018, on Plaintiff’s medical claims against
21   Defendants Dr. Beregovskaya, Dr. David Gines, LVN C. Agbasi, and RN A. Armendariz.1 (ECF
22   No. 25.)
23          On August 9, 2021, Defendants filed a motion for summary judgment. (ECF No. 56.)
24   On September 15, 2021, Plaintiff filed a request for leave to file an opposition to the motion for
25   summary judgment. (ECF No. 59.) Plaintiff also filed his opposition to the motion for summary
26   judgment on September 15, 2021. (ECF No. 60.)
27

28
                    1
                        Sued as Armendarez.

                                                     1
          Case 1:17-cv-01146-NONE-GSA Document 61 Filed 09/16/21 Page 2 of 2



 1          The deadline for Plaintiff to file an opposition to the motion for summary judgment has
 2   expired. The opposition was due within 21 days of August 9, 2021, the date the motion for
 3   summary judgment was filed, and therefore the opposition is overdue. However, the court finds
 4   good cause to grant Plaintiff an extension of time nunc pro tunc to file the opposition, and the
 5   opposition shall be deemed timely filed.
 6          Based on the foregoing and good cause appearing, IT IS HEREBY ORDERED that:
 7          1.      Plaintiff’s request for leave to file an opposition to Defendants’ motion for
 8                  summary judgment is granted;
 9          2.      Plaintiff is granted an extension of time nunc pro tunc to file the opposition; and
10          3.      Plaintiff’s opposition to Defendants’ motion for summary judgment is deemed
11                  timely filed on September 15, 2021.
12
     IT IS SO ORDERED.
13

14      Dated:     September 16, 2021                               /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
